DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/02/22 have been fully considered but they are not persuasive.
On pages 9-10 Applicant summarized the interview held 04/28/22. 
On pages 10-11 Applicant summarized amendments and argues a 360 degree view “requires assembly to be done outside of the mouth”. 
The Examiner respectfully disagrees with Applicant’s suggestion that a 360 degree view would require assembly to be done “outside the mouth”, noting that everything other than parts of an abutment which are directly facing another tooth can easily be viewed without any help, and that x-rays are commonly taken of teeth at various angles in order to allow viewing of implants at other angles. The Examiner notes further that the claim language simply states that “assembly” (of nothing in particular or anything specific) “allows” the assembly (which hasn’t been previously defined by the claims) to be “visually inspected and verified”. This somewhat broad statement is understood to be inherent within any formation method. See below.
On page 11 regarding objections Applicant argues amendments overcome the objections of record.
The Examiner respectfully agrees that those objections which were addressed are overcome. Those objections which were not addressed are maintained.
On pages 11-12 Applicant argues amendments to claim 1 include the subject matter of dependent claims 6-7 and amendments to claim 1 include the subject matter of claims 15-16. 
On pages 13-15 Applicant argues remaining references do not overcome the amendments made. Specifically, with reference to Rassoli, Applicant argues that Rassoli “has nothing to do with cementing a crown to a Ti base(abutment) outside of the mouth”.
The Examiner respectfully notes that this argument doesn’t (1) indicate whether the combination of record presented in former claim 7 (now instant claim 1) would not apply. Rassoli need not have anything to do with cementing a crown to a titanium base in order to be relevant art. This rejection is accordingly maintained. 
On pages 14-15 Applicant argues that simply because a person is able to rearrange parts of a reference, this does not “sufficient to support a finding of obviousness”.
The Examiner respectfully disagrees, pointing out that precedential case law (provided in the non-final rejection mailed 01/05/22 and also below) indicates that a rearrangement of parts is obvious to the person of ordinary skill.
On page 16 Applicant argues new claims are similar to those already pending.

Claim Objections
Claims 1-3, 11-12, 21 are objected to because of the following informalities:  
Claim 1 is objected to for claiming “Ti (titanium)”. Traditionally, words are spelled out before their abbreviations. 
Further, the claim is objected to for claiming “providing the driver tool with an elongated member”, making it unclear whether this is claiming that the driver tool is provided with an elongated member with which to work on, or whether the driver tool has an elongated member.  
Further, the claim is unclear for claiming The claim also appears to have used the word “shape” instead of “shaped”. 
Claims 2 and 12 are objected for having unwieldy wording. For example, “providing the Ti base with a ring-shaped base having an inverted-cone shape” is understood to mean “the Ti base has an inverted-cone shape with a ring-shaped base”.
Claim 11 is objected to for the same reasons as claim 1, and also for having an extraneous period at the end of the sentence. 
Claim 21 is objected to for referring to “the mounted Ti base” with improper antecedent basis. For the purposes of examination this will be understood to be referring to the “implant abutment”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-14, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for referring to “the assembly” when it is unclear what “the assembly” is. The claim is drawn towards a “screw-retained crown”, but it appears there are many types of assemblies which could possibly be “the assembly” in the context of the claim, including the crown as a whole, the base/crown combination, the base/crown/handle combination, the driver/threaded rod combination, the base/driver combination, etc. Clarification on what the assembly comprises (and/or clarification with appropriate antecedent basis) is required. 
Claims 11, 21, and 24 are indefinite for the same reasons as claim 1.
Remaining claims are indefinite for depending on an indefinite claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 11-13, 21-22, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toscano et al. (US 20180036053 A1) hereinafter known as Toscano in view of Christiansen et al. (US 20190282340 A1) hereinafter known as Christiansen, and further in view of Rassoli (US 6923648 B1).
Regarding claims 1, 11, 21, and 24 Toscano discloses a method of forming a screw-retained crown and system of forming an implant comprising:
a titanium base (abutment) having a through-hold therethrough (Figure 2a-b item 40/41; [0054] the bases (abutments) can be titanium);
a crown having a through-hole cavity therethrough (Figure 2a-b item 47/48);
a handle having an upper end (Figures 2a-b item 21/22);
a threaded rod (Figures 2a-b item 49) secured to/extending upward from the handle (Figures 2a-b and 3), wherein the titanium base (abutment) is fit over the threaded rod so that it mounted over another end of the threaded rod (Figures 2a-b, 3), and the crown is fit over the threaded rod (Figures 2a-b, 3) and secured to the titanium base (Figures 2a-b, 3); 
securing the crown to the base (Figure 3),
wherein assembly by a dentist and technician allows the assembly to be visually inspected and verified with a 360 degree view (the Examiner notes that the assembly is inherently “allowed” to be visually inspected and verified with a 360 degree view since there are many viewing/imaging techniques. For example, a dental radiograph, allows visual inspection at any angle/degree view. Further, an assembly of, for example, the driver and threaded rod is understood to be “allowed” to be inspected and verified at any angle without any imaging help.);
but is silent with regards to the system/method including a driver tool with an elongated member and a threaded socket.
but is silent with regards to the system/method including a driver tool with an elongated member and a threaded socket.
However, regarding claim 1, Christiansen teaches a dental implant system and method which utilizes a driver tool (Figure 1) to secure the two tooth elements together (Figure 1, and 3d), wherein the driver tool has an elongated member (Figure 1 item 63) with an inverted cone-shaped lower end (Figures 1-2 item 64), and a socket in the lower end (Figures 1 and 2a-b). Toscano and Christiansen are involved in the same field of endeavor, namely dental implant systems and methods. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system/method of Toscano to utilize a driver tool to help the surgeon secure two tooth elements to one another, such as the crown to a base, since tools can provide a more even angle and pressure for insertion, all of which are important factors for implants which will affect their overall performance. Driver tools can help create a predictable outcome for each implant.
Further, regarding claim 1, Rassoli teaches a driver tool which includes a threaded connection between a driver tool and a screw (Figure 9) as an alternative to the known hex-shaped connection (Figures 1-2). Toscano and Rassoli are involved in the same field of endeavor, namely dental implant systems and methods. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and method of the Toscano Christiansen Combination so that the driver tool has a threaded connection to the upper implant element, such as is taught by Rassoli, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as taught by the Toscano Christiansen Combination.  The Examiner notes that while Rassoli teaches their driver tool having a male threaded piece to the screw’s female threads, the Combination including Christiansen renders the inclusion of the driver tool having the female threads, to a screw’s male threads. These types of configurations and alternatives thereto are very well-understood in the art and each is very well-known as an alternative to the other. 
Regarding claims 2, 12, 22, and 25 the Toscano Christensen Rassoli Combination teaches the method/system of claim 1 substantially as is claimed,
wherein Toscano further discloses the base has a ring shaped base with an inverted cone shape (Annotated Figures 2a-b), a bottom-extending end extending from the ring-shaped base (Annotated Figures 2a-b), a chimney portion extending upward from the base (Annotated Figures 2a-b), 
and wherein the base has a hollow interior ([0052], Figure 3).

    PNG
    media_image1.png
    889
    643
    media_image1.png
    Greyscale

Regarding claims 4, 13, 26 the Toscano Christensen Rassoli Combination teaches the method/system of claim 1 substantially as is claimed,
wherein Toscano further discloses the one end of the threaded rod is threaded into a socket in an upper portion of the handle (Figures 2a-b, 3, [0052]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toscano in view of Christensen and Rassoli as is applied above, further in view of Marlin (US 10390908 B2).
Regarding claim 3 the Toscano Christensen Rassoli Combination teaches the method/system of claim 2 substantially as is claimed,
but is silent with regards to the shape of the bottom-extending end.
However, regarding claim 3 Marlin teaches wherein dental abutments can have hexagonal-shaped ends for communicating with like-shaped openings (Figure 4). Toscano and Marlin are involved in the same field of endeavor, namely dental implant systems and methods. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Toscano Christensen Rassoli Combination so that the shape of the end of the bottom-extending part is hex shaped such as is taught by Marlin since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Toscano. 

Claims 5, 14, 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toscano in view of Christensen and Rassoli as is applied above, further in view of Rodrigues et al. (US 20180021109 A1) hereinafter known as Rodrigues.
Claims 5, 14, 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toscano in view of Christensen and Rassoli as is applied above, further in view of Rodrigues et al. (US 20180021109 A1) hereinafter known as Rodrigues as is evidenced by Hurson (US 20020004189 A1).
Regarding claims 5, 14, 23, 27 the Toscano Christensen Rassoli Combination teaches the method/system of claim 1 substantially as is claimed,
wherein Toscano further discloses the crown is secured to the titanium base (Figure 3) by applying cement ([0052] bonding) securing the crown over the chimney portion (Figure 3), 
and the Combination further teaches the threaded socket of the driver tool screws to the another end of the threaded rod (see the combination/rejection to claim 1 above, wherein Christensen teaches driver tools secure implant parts together (Figure 3d) and Rassoli teaches threaded tools are well-known);
but is silent with regards to where the cement is applied, and 
cleaning excess cement from the crown and base.
However, regarding claims 5, 14, 23, 27 Rodrigues teaches applying cement to a screw ([0041]) and cleaning excess cement from the crown and a base ([0038], [0017]). Toscano and Rodrigues are involved in the same field of endeavor, namely dental implant methods and systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system/method of the Toscano Christensen Rassoli Combination so that excess cement is cleared away such as is taught by Rodrigues so that excess cement isn’t simply hanging out in a patient’s mouth, to harden and create an irregular, unnatural surface for the patient to feel for all time. Such a practice within dental arts is well-known in order to create a clean implant.
Further, regarding claims 5, 14, 23, and 27 the Examiner notes that the placement of cement on any of the structures which are being bonded together would have occurred to the person of ordinary skill in the art as obvious, since this is how cementing elements together fundamentally works. For example, see Hurson [0057] who teaches that application of a cement to an upper (chimney) region of an abutment secures the abutment to its crown. Toscano and Hurson are involved in the same field of endeavor, namely dental implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system/method of the Toscano Christensen Rassoli Rodrigus Combination so that cement is applied specifically to the chimney portion of the abutment as is taught by Hurson since this is one of a finite number of options for positioning cement for securing parts together. See MPEP 2143(I)(E).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             05/09/22